*1011TEXTO COMPLETO DE LA RESOLUCION
Atendida la Moción de Reconsideración de la recurrida Elba Echevarría, denegamos la misma. Los planteamientos que esboza la recurrida fueron considerados, examinados y analizados por el Tribunal al emitir la sentencia. Nada de lo expuesto en la moción ante nos justifica una reconsideración. Se amerita, no obstante, un comentario sobre el efecto que según la recurrida es necesario adscribirle a un incidente interlocutorio anterior, mediante el cual la Cooperativa recurrió en certiorari ante el Tribunal Supremo con similares planteamientos a los que finalmente acogió este Tribunal. En esa ocasión, el Tribunal Supremo denegó el auto.
El hecho de que en un momento el Tribunal Supremo de Puerto Rico se niegue a expedir un certiorari para examinar interlocutoriamente los planteamientos que con posterioridad son atendidos por este Tribunal no prejuzgan los mismos.
Sabido es que las denegatorias del Tribunal Supremo a expedir recursos interlocutorios de certiorari no tienen efecto de cosa juzgada ni impiden colateralmente que los asuntos planteados sean objeto de evaluación o adjudicación ulterior. Véase I, Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Colegio de Abogados de Puerto Rico, Instituto de Educación Práctica Inc., 1986, págs. 85-87.
Considerando lo anterior, nos reafirmamos en el dictamen original.
NOTIFIQUESE.
Lo acuerda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General